As filed with the Securities and Exchange Commission on October 28, 2011 Registration No. 333-174642 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM S-1/A (Amendment No. 4) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— CORD BLOOD AMERICA, INC. (Exact name of registrant as specified in its charter) Florida 65-1078768 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1857 Helm Drive Las Vegas, NV89119 (702) -914-7250 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) ————— Matthew Schissler, Chief Executive Officer 1857 Helm Drive Las Vegas, NV89119 (Name, address, including zip code, and telephone number, including area code, of agent for service) ————— Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. ————— Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Class of Securities to be Registered(1) Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Date Due Common stock, $0.0001 par value $ $ $ Total $ $ $ 1. These shares are being registered pursuant to a Securities Purchase Agreement dated as of June 27, 2008 and the Amendment No.1 to Securities Purchase Agreement dated as of January 22, 2009, and the Amendment to Securities Purchase Agreement dated as of May 11, 2011, each between Cord Blood America, Inc and Tangiers Investors, LP. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION DATED OCTOBER28, 2011 PROSPECTUS CORD BLOOD AMERICA, INC. 32,234,668 Shares of Common Stock This prospectus (the “Prospectus”) relates to the resale of 32,234,668 shares of our common stock, par value of $0.0001, by certain individuals and entities who beneficially own shares of our common stock. We are not selling any shares of our common stock in this offering and therefore we will not receive any proceeds from this offering. However, the Company will receive proceeds from the sale of our common stock under the Securities Purchase Agreementand the amendments thereto, which were entered into between the Company and Tangiers Investors, LP, (“Tangiers”), the selling stockholder. We agreed to allow Tangiers to retain 10% of the proceeds raised under the Securities Purchase Agreement, which is more fully described below. Pursuant to the Securities Purchase Agreement, before the below described amendments, we were able, at our discretion, to periodically issue and sell to Tangiers shares of our common stock for a total purchase price of $4,000,000. On January22, 2009, we entered into Amendment No.1 to Securities Purchase Agreement with Tangiers (“Amendment No. 1”). Amendment No. 1 removed the Floor Price under the Securities Purchase Agreement which was previously set at $0.01, which meant that if our stock price fell below $0.01 we could not sell our stock to Tangiers in order to receive cash advances under the Securities Purchase Agreement. By removing this limitation we can now sell shares of our common stock to Tangiers if the stock price falls below $0.01. Amendment No. 1 also revised the “Maximum Advance Amount” under the Securities Purchase Agreement so that the maximum amount of each advance that the Company could draw under the Securities Purchase Agreement would be limited to the average daily trading volume in dollar amount during the 10 trading days preceding the advance date. No advance will be made in an amount lower than the $10,000 or higher than $250,000. Finally, Amendment No. 1 eliminated the Company’s right to terminate the Securities Purchase Agreement with 45 days written notice in the event the Company’s stock price remained at an amount equal to 50% of the floor price of $0.01 and remained there for a period of at least 90 days. On May 11, 2011, we entered into an Amendment to Securities Purchase Agreement with Tangiers (“Amendment No. 2”).Amendment No. 2 changed total purchase price up to which we may issue and sell shares of our common stock to Tangiers, from a total purchase price of $4,000,000 to a total purchase price of $8,000,000.In addition, Amendment No. 2 changed the “Market Price” (the effect of this term is to be determined by reviewing the Securities Purchase Agreement) of the common stock which may be issued and sold to Tangiers from the bid price daily volume weighted average price of the common stock during the Pricing Period (defined in the Securities Purchase Agreement) to the lowest daily volume weighted average price of the common stock, as quoted by Bloomberg, L.P., during the Pricing Period. We have obtained $2,457,813.34 in cash advances under the Securities Purchase Agreement, which means we now have 5,542,186.66 available to us under the Securities Purchase Agreement. Prior to this registration statement, the Company has filed registration statements with the Securities and Exchange Commission, to register a total of 706,195,119 shares of common stock issuable pursuant to the Securities Purchase Agreement, which said shares were registered prior to the recent 100 to 1 reverse split of our common stock. Under this registration statement we are registering an additional 32,234,668 shares of our common stock.We will issue these additional shares to Tangiers in order to receive advances under the Securities Purchase Agreement. This registration statement must be declared effective prior to us being able to issue those additional shares to Tangiers so that we may obtain cash advances under the Securities Purchase Agreement. The shares of our common stock are being offered for sale by the selling stockholder at prices established on the Over-the-Counter Bulletin Board during the term of this offering, at prices different than prevailing market prices or at privately negotiated prices. On October17, 2011, the last reported sale price of our common stock was $0.019 per share. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “CBAI.OB.” These prices will fluctuate based on the demand for the shares of our common stock. Tangiers is a selling stockholder under this registration statement and intends to sell shares that we will issue to them pursuant to the Securities Purchase Agreement so that we may receive financing pursuant to the Securities Purchase Agreement. As of October 17, 2011 thenumber of shares that we are registering for sale under this registration statement, upon issuance would equal approximately 23.08% of our outstanding common stock. With the exception of Tangiers, who is an “underwriter” within the meaning of the Securities Act of 1933, no other underwriter or person has been engaged to facilitate the sale of shares of our common stock in this offering. This offering will terminate thirty-six (36) months after the SEC first declared effective a registration statement pursuant to the Stock Purchase Agreement. None of the proceeds from the sale of our common stock by the selling stockholders will be placed in escrow, trust or any similar account. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” DETAILED BELOW TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OF ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is October , 2011 CORD BLOOD AMERICA, INC. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 3 FORWARD LOOKING STATEMENTS 8 THE OFFERING 8 USE OF PROCEEDS 10 DETERMINATION OF OFFERING PRICE 10 DILUTION 10 SELLING SHAREHOLDERS 11 PLAN OF DISTRIBUTION 12 LEGAL PROCEEDINGS 14 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 DESCRIPTION OF SECURITIES TO BE REGISTERED 18 EXPERTS 19 VALIDITY OF SECURITIES 19 DESCRIPTION OF BUSINESS 19 NOTE REGARDING FORWARD LOOKING STATEMENTS 30 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 DESCRIPTION OF PROPERTY 38 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDED JUNE 30, 2011
